

116 HR 8852 IH: Protecting Political Expression Act of 2020
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8852IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Ms. Gabbard (for herself and Mr. Gaetz) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to provide that offenses committed on the basis of political affiliation constitute hate crimes, and for other purposes.1.Short titleThis Act may be cited as the Protecting Political Expression Act of 2020.2.Political affiliation hate crimes(a)Civil rights crimesSection 245 of title 18, United States Code, is amended by striking or national origin each place it appears and inserting , national origin, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020).(b)Damage to religious propertySection 247(c) of title 18, United States Code, is amended by striking or ethnic characteristics and inserting ethnic characteristics, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020).(c)Hate crime actsSection 249 of title 18, United States Code, is amended by inserting political affiliation, after actual or perceived each place it appears.(d)Intimidation in fair housingSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by striking or national origin each place it appears and inserting national origin, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020). (e)Sentencing enhancements for hate crimesSection 280003(a) of the Violent Crime Control and Law Enforcement Act of 1994 (28 U.S.C. 994 note) is amended by striking or sexual orientation and inserting , sexual orientation, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020).3.Data collection; report(a)Data collectionThe Attorney General shall collect data on instances of alleged offenses under section 245 of title 18, United States Code, committed on the basis of political affiliation, including details about the alleged offense and its outcome, including demographic information of victim and the accused.(b)ReportThe Attorney General shall submit to Congress, on an annual basis, for the 5 years after the date of enactment of this Act, a report on the data collected under subsection (a), including an assessment of why such offenses are occurring, and recommendations on how to prevent such offenses. Reports under this subsection may not contain any information that may reveal the identity of an individual crime victim.4.Nondiscrimination in federally assisted programsSection 601 of the Civil Rights Act of 1964 (42 U.S.C. 2000d) is amended by striking or national origin and inserting national origin, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020).5.Nondiscrimination in employmentTitle VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) is amended—(1)in section 703, by striking or national origin each place it appears and inserting national origin, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020); and(2)in section 704, by striking or national origin and inserting national origin, or political affiliation (as such term is defined in the Protecting Political Expression Act of 2020).6.Definition of political affiliationIn this Act, the term political affiliation means any of the following:(1)Joining, belonging to, or withdrawing from any political party, political action committee, or super-PAC.(2)Expressing support for, opposition to, or indifference toward a matter of controverted political interest.(3)Contributing, whether financially or in-kind, to any ballot question, referendum, legislation, political candidate, political party, political action committee, or super-PAC.(4)Endorsing or expressing support for, opposition to, or indifference toward any ballot question, referendum, legislation, political candidate, political party, political action committee, or super-PAC. Such term shall not be construed to prevent a mission-oriented organization or entity from taking otherwise lawful steps to preserve the integrity of its mission. 